Case: 12-60073     Document: 00511989715         Page: 1     Date Filed: 09/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 17, 2012
                                     No. 12-60073
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WALTER LEMUS,

                                                  Petitioner

v.

ERIC HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A074 668 593


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Walter Ulises Lemus, a native and citizen of El Salvador, petitions for
review of the order of the Board of Immigration Appeals (BIA) denying his
motion to reconsider the BIA’s dismissal of his appeal from the immigration
judge’s order that he be removed to his native country. Lemus did not file a
petition for review of the BIA’s underlying order of dismissal itself.
        A denial of a motion to reconsider is assessed under a “highly deferential
abuse of discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60073    Document: 00511989715       Page: 2   Date Filed: 09/17/2012

                                   No. 12-60073

2005). Under this standard, even an erroneous decision will stand if “it is not
capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so irrational that it is arbitrary rather than the result of any
perceptible rational approach.” Id. at 304.
      Lemus, who is represented by counsel, fails to present legal authority to
support the proposition that the BIA abused its discretion by denying his motion
to reconsider, and we will not search for the legal basis for his claims. See
United States. v. Charles, 469 F.3d 402, 408 (5th Cir. 2006); Beasley v. McCotter,
798 F.2d 116, 118 (5th Cir. 1986). Moreover, given that Lemus’s arguments
before the BIA on the reconsideration issue pivoted largely on conclusory
assertions, the BIA’s denial of the motion to reconsider cannot be said to be
arbitrary, capricious, or irrational. See Zhao, 404 F.3d at 304.
      Lemus’s petition for review of the BIA’s order denying the motion to
reconsider did not bring up for review the underlying BIA order dismissing
Lemus’s appeal of the immigration judge’s removal order. See Kane v. Holder,
581 F.3d 231, 238 n.14 (5th Cir. 2009). The period for filing a petition for review
of a final order of deporation, such as the BIA’s dismissal of Lemus’s appeal, is
mandatory and jurisdictional. See Stone v. INS, 514 U.S. 386, 390, 405-06
(1995); see also Bowles v. Russell, 551 U.S. 205, 213 (2007). Because Lemus
failed to file a timely petition for review of the BIA’s order dismissing his appeal,
we have no authority to entertain his arguments pertaining to that order. See
Stone, 514 U.S. at 405-06; Kane, 581 F.3d at 238 n.4.
      PETITION DENIED.




                                         2